Citation Nr: 0813314	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  06-02 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability, including as secondary to service-connected 
disabilities.

2.  Entitlement to service connection for a gastrointestinal 
disability, including as secondary to service-connected 
disabilities.

3.  Entitlement to service connection for hypertension, 
including as secondary to service-connected disabilities.

4.  Entitlement to service connection for a right foot 
disability, including as secondary to service-connected 
disabilities.

5.  Entitlement to service connection for a right leg 
disability, including as secondary to service-connected 
disabilities.

6.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).

7.  Whether a November 10, 1981 rating decision, which denied 
service connection for a low back disability, was clearly and 
unmistakably erroneous.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from November 1967 to January 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.

An April 2005 rating decision denied the veteran's claims of 
entitlement to service connection for a right foot disability 
and for a right leg disability, as well as granted the 
veteran's claim of entitlement to service connection for 
PTSD, and assigned a 30 percent disability evaluation, 
effective January 24, 2005.  A May 2005 rating decision 
denied the veteran's claims of entitlement to service 
connection for a right foot disability and a right leg 
disability, including as secondary to the veteran's service-
connected shell fragment wound of the mid back with injury of 
muscle group XX.

A March 2006 rating decision denied the veteran's claims of 
entitlement to service connection for a right hip disability, 
a gastrointestinal disability, and hypertension, including as 
secondary to service-connected disabilities.   The March 2006 
rating decision also concluded that clear and unmistakable 
error (CUE) was not present in a rating decision, dated in 
November 1981, denying the veteran's claim of entitlement to 
service connection for a low back disability.


FINDINGS OF FACT

1.  There is no competent medical nexus evidence of record 
indicating the veteran's right hip disability is causally or 
etiologically related to his service in the military or a 
service-connected disability.  

2.  There is no competent medical nexus evidence of record 
indicating the veteran's gastrointestinal disability is 
causally or etiologically related to his service in the 
military or a service-connected disability.  

3.  There is no competent medical nexus evidence of record 
indicating the veteran's hypertension is causally or 
etiologically related to his service in the military or a 
service-connected disability.  

4.  There is no competent medical nexus evidence of record 
indicating the veteran's right foot disability is causally or 
etiologically related to his service in the military or a 
service-connected disability.  

5.  There is no competent medical nexus evidence of record 
indicating the veteran's right leg disability is causally or 
etiologically related to his service in the military or a 
service-connected disability.  

6.  The veteran's PTSD is manifested by anxiety, depression, 
and nightmares, but does not cause occupational and 
social impairment due to impaired speech; difficulty in 
understanding complex commands; memory impairment; impaired 
thought processes; or panic attacks.  There also are no 
objective clinical indications of suicidal or homicidal 
ideations or hallucinations or delusions.

7.  In a November 1981 rating decision, the RO denied service 
connection for a low back disability, and the veteran did not 
appeal.

8.  The November 1981 rating decision was adequately 
supported by the evidence of record at that time and was 
consistent with the laws and regulations then in effect; the 
decision was not egregious or fatally flawed.

9.  There is no undebatable error of fact or law in the 
November 1981 rating action that would change the outcome.


CONCLUSIONS OF LAW

1.  A right hip disability was not incurred in, or aggravated 
by, active service, nor proximately due to, or aggravated by, 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.307, 
3.309, 3.310 (2007).

2.  A gastrointestinal disability was not incurred in, or 
aggravated by, active service, nor proximately due to, or 
aggravated by, service-connected disability.  §§ 1101, 1110, 
1111, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.307, 
3.309, 3.310 (2007).

3.  Hypertension was not incurred in, or aggravated by, 
active service, nor proximately due to, or aggravated by, 
service-connected disability.  §§ 1101, 1110, 1111, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.304, 3.307, 3.309, 3.310 (2007).

4.  A right foot disability was not incurred in, or 
aggravated by, active service, nor proximately due to, or 
aggravated by, service-connected disability.  §§ 1101, 1110, 
1111, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.307, 
3.309, 3.310 (2007).

5.  A right leg disability was not incurred in, or aggravated 
by, active service, nor proximately due to, or aggravated by, 
service-connected disability.  §§ 1101, 1110, 1111, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.304, 3.307, 3.309, 3.310 (2007).

6.  The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2007).

7.  The November 1981 rating decision, which did not grant 
service connection for the veteran's low back disability, was 
not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.105 (2007); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection and an Increased Disability 
Evaluation

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the April 2005 rating decision on appeal granted the 
veteran's claim of entitlement to service connection for 
PTSD, such claim is now substantiated.   As such, his filing 
of a notice of disagreement as to this determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefits allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.
  
The statement of the case (SOC) and supplemental statements 
of the case (SSOC), under the heading "Pertinent Laws; 
Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic codes (DC) for the veteran's PTSD, and 
included a description of the rating formulas for all 
possible schedular ratings under the relevant diagnostic 
code.  The appellant was thus informed of what was needed not 
only to achieve the next-higher schedular rating, but also to 
obtain all schedular ratings above the disability evaluation 
that the RO had assigned.  

In addition, October 2004, February 2005, August 2005, and 
May 2006 VCAA letters explained the evidence necessary to 
substantiate his claims of entitlement to service connection.  
These letters also informed him of his and VA's respective 
duties for obtaining evidence, as well as requested that the 
veteran submit any additional evidence in his possession 
pertaining to his claims. 

Further, a March 2006 VCAA letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman. 

According to Vazquez-Flores v. Peake, -- Vet. App. --, No. 
05-0355, 2008 WL 239951 (Jan. 30, 2008), for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, the VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  There must be a demonstration that there was no 
prejudice.  See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 
333, 337 (3d Cir.1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been 
served.").  In order to show that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially 
fair.").  See also Dunlap v. Nicholson, 21 Vet. App. 112, 
118 (2007).  

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.   The claimant demonstrated that there was actual 
knowledge of what was needed to establish the claims.  Actual 
knowledge is established by statements by the claimant and 
the claimant's representative that demonstrate an awareness 
of what was necessary to substantiate his claims.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007) ; see also Short 
Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decisions 
that are the basis of this appeal were decided after the 
issuance of an initial, appropriate VCAA notices.  As such, 
there was no defect with respect to timing of the VCAA 
notices.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the veteran's own 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also reviewed the medical records for references to 
additional treatment reports not of record for the time 
period at issue but has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection - In General

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Secondary Service Connection

Service connection may be granted, as well, for a disability 
that is proximately due to, the result of, or aggravated by, 
a service-connected condition.  When service connection is 
established for a secondary condition, the secondary 
condition is considered as part of the original condition.  
38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  But medical evidence is required to show 
this secondary cause-and-effect relationship; mere lay 
opinion will not suffice.  See Lanthan v. Brown, 7 Vet. App. 
359, 365 (1995).

In addition, secondary service connection is permitted for 
aggravation of a 
nonservice-connected disability caused by a service-connected 
condition.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(". . . when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability . . . over and above 
the degree of disability existing prior to the 
aggravation.").

Increased Disability Evaluations

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, where an 
award of service connection for a disability has been granted 
and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In 
other words, evaluations may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will 
compensate the veteran for times since the effective date of 
his award when his disability may have been more severe than 
at other times during the course of his appeal.

Analysis

Service Connection

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for a right hip 
disability, a gastrointestinal disability, hypertension, a 
right foot disability, and a right leg disability, to include 
as secondary to his service-connected disabilities, so these 
claims must be denied.  38 C.F.R. § 3.102.  

The service medical records do not show that the veteran 
complained of, or was treated for, a right hip disability, a 
gastrointestinal disability, hypertension, a right foot 
disability, or a right leg disability during his military 
service.  Moreover, the veteran's January 1970 separation 
examination report was normal, with a normal clinical 
evaluation of the heart, vascular system, abdomen, endocrine 
system, extremities, feet, and musculoskeletal system.  The 
Board also notes that it appears that the veteran did not 
make any related complaints at this examination.  This is 
probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
alleged incidents in question.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  It stands to reason that, if 
he indeed had any problems at or immediately following his 
discharge from service, as he is now alleging, then he would 
have at least mentioned this during his January 1970 
separation examination.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . ."). 

In addition, there is no objective evidence of continuance of 
symptomatology during the years following the veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  In 
particular, the veteran's right hip disability, 
gastrointestinal disability, hypertension, right foot 
disability, and right leg disability were not manifested or 
diagnosed within the one-year presumptive period following 
his discharge from service in January 1970.  Likewise, his 
March 1972 VA examination was normal.  Instead, it appears 
that the veteran was not treated for a gastrointestinal 
disability until 1986, right leg complaints until 1990, right 
hip complaints until 2001, hypertension until 2004, and a 
right foot disability also was not diagnosed until 2004.  In 
the absence of demonstration of continuity of symptomatology, 
the initial demonstration of the disabilities at issue, 
decades after service, is too remote from service to be 
reasonably related to service.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  

Furthermore, there is no competent clinical evidence that 
relates his right hip disability, gastrointestinal 
complaints, hypertension, right foot disability, and right 
leg disability to his service.  None of the veteran's various 
VA and private treatment records indicate that the veteran's 
claimed disabilities are related to his military service or 
his service-connected disabilities.  In fact, the March 2005 
VA examiner found that the veteran's right foot and right leg 
disabilities were unrelated to the veteran's service-
connected shell fragment wound of the mid back, with injury 
to Muscle Group XX.  Similarly, the October 2007 VA examiner 
found that the veteran's right hip disability was unrelated 
to the veteran's military service, including his service-
connected disabilities, particularly, the shell fragment 
wound of the mid back.  Likewise, the September 2005 VA 
examiner found that it was unlikely that the veteran's 
gastrointestinal disability and hypertension were related to 
his military service or any of his service-connected 
disabilities.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000) ("A veteran seeking disability benefits must 
establish. the existence of a disability [and] a connection 
between the veteran's service and the disability . . .").  
See also Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in 
evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility and 
probative value of proffered evidence in the context of the 
record as a whole).  

Moreover, the February 2006 VA examiner found that none of 
the veteran's claimed disabilities were likely to have been 
aggravated by any of his service-connected disabilities; the 
veteran's service-connected conditions were not likely to 
worsen his claimed, nonservice-connected disabilities beyond 
their expected natural progression.  See Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, 
a claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

In short, the only evidence portending that the veteran's 
right hip disability, gastrointestinal disability, 
hypertension, right foot disability, and right leg disability 
are in any way related to his service in the military, 
including his service-connected disabilities, comes from him 
personally.  As a layman, the veteran simply does not have 
the necessary medical training and/or expertise to determine 
the cause of these conditions.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  See, too, Savage v. Gober 10 
Vet. App. at 495-498, indicating that, even in situations of 
continuity of symptomatology after service, there still must 
be medical evidence relating the current condition at issue 
to that symptomatology.  Id.  As such, his allegations, 
alone, have no probative value without medical evidence 
substantiating them.  So the preponderance of the evidence is 
against his claims, in turn, meaning the benefit-of-the-doubt 
rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Increased Disability Evaluation for PTSD

According to the current regulations, a mental disorder 
should be evaluated "based on all the evidence of record 
that bears on occupational and social impairment . . . ."  
See 38 C.F.R. § 4.126(a) (2006).  The veteran's PTSD is 
evaluated as 30-percent disabling.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
disability rating is warranted where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.
Whereas a 50 percent disability rating requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  See 38 C.F.R. § 4.130, Code 9411.

Upon reviewing the rating criteria in relation to the medical 
evidence of record, the Board finds that the veteran's 
overall disability picture is consistent with the currently 
assigned 30 percent rating, and that a higher evaluation is 
not warranted.  

The objective clinical evidence of record does not show that 
the veteran has difficulty understanding complex commands, 
impaired memory, impaired insight or judgment, disturbances 
of motivation and mood, or difficulty maintaining 
relationships.  His March 2005 VA examination report, as well 
as his VA treatment records indicate he is correctly oriented 
(to time, person, place, situation, etc.) and cooperative, 
with good eye contact and adequate grooming.  In addition, 
there is no objective clinical evidence of delusions, 
suicidal or homicidal ideation, or hallucinations.  There 
also is no persuasive evidence of obsessive-compulsive 
behavior, phobias, panic attacks, or poor impulse control.  
Nor is there any evidence of any psychomotor retardation, 
inappropriate behavior, or abnormal involuntary movement.  
Likewise, his speech is coherent and relevant and there is no 
evidence of an impaired thought process or psychoses.  
Records also show he is able to participate in many 
activities of daily living - despite his irritability and 
nightmares, which are already contemplated by the currently 
assigned 30 percent evaluation.  (See, i.e., March 2005 VA 
examination report, January 2006 VA medical records).

Additionally, the veteran's Global Assessment of Functioning 
(GAF) score, as a result of the impact of his service-
connected PTSD was consistently between 55 and 65.  GAF 
scores of 51 to 60 are indicative of moderate symptoms such 
as a flat affect or occasional panic attacks, or moderate 
difficulty in social or occupational functioning (i.e., few 
friends, conflicts with peers).   A score of 61 to 70 is 
indicative of some mild symptoms, such as a depressed mood 
and mild insomnia, or some difficulty in social or 
occupational functioning, but generally with some meaningful 
interpersonal relationships.  See also 38 C.F.R. § 4.130 and 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).   As such, 
there is no justification for increasing the rating for his 
PTSD on the basis of his GAF scores; they clearly exceed the 
requirements for a rating higher than 30 percent.

The Board also has considered whether the veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  However, the record does not present such an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular rating schedule 
standards.  See 38 C.F.R. § 3.321(b)(1).  There has been no 
showing by him or anyone on his behalf that his PTSD has 
caused marked interference with his employment (beyond that 
contemplated by his 30 percent schedular rating) or that PTSD 
necessitated frequent periods of hospitalization such that 
application of the regular schedular rating standards is 
rendered impracticable.  Indeed, the March 2005 VA examiner 
found that the veteran's PTSD symptoms were mild and would 
have a minor impact on his employment.  As such, the Board 
finds that this case does not warrant referral to the 
Director of Compensation and Pension Service for extra-
schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The preponderance of the competent evidence reveals that the 
veteran does not meet the criteria for an initial rating in 
excess of 30 percent.

Clear and Unmistakable Error

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The veteran here contends that the RO committed clear and 
unmistakable error in connection with a November 1981 rating 
decision.  Although the VCAA is generally applicable to all 
claims filed on or after the date of its enactment, it is not 
applicable to CUE claims.  In Livesay v. Principi, 15 Vet. 
App. 165 (Aug. 30, 2001) the Court held that "there is 
nothing in the text or the legislative history of VCAA to 
indicate that VA's duties to assist and notify are now, for 
the first time, applicable to CUE motions."  

In essence, the Court in Livesay continued to hold that the 
VCAA is potentially applicable to all pending claims, as it 
had held in Holliday v. Principi, 14 Vet. App. 280 (2000).  
However, the Court further indicated that CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  A claim of CUE is not by itself a claim 
for benefits.  Thus, CUE is fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging CUE is not pursuing a claim for benefits, 
but rather is collaterally attacking a final decision.  Thus, 
a "claimant", as defined by 38 U.S.C.A. § 5100 (West 2002), 
cannot encompass a person seeking revision of a final 
decision based upon CUE.  As a consequence, VA's duties to 
notify and assist contained in the VCAA are not applicable to 
CUE motions.  See also 38 C.F.R. § 20.1411(c) and (d) (2007).

Based on the Court's precedential decision in Livesay, the 
Board concludes that the veteran's CUE claims are not subject 
to the provisions of the VCAA.  The Board hastens to point 
out that general due process considerations have been 
satisfied.  See 38 C.F.R. § 3.103 (2007).  The veteran and 
his attorney have been accorded ample opportunity to present 
evidence and argument on this matter.  They have not pointed 
to any pertinent evidence which exists and which has not been 
associated with his VA claims folder and they have not asked 
that any additional evidence be obtained.  The Board observes 
in this connection that, in general, a CUE claim does not 
involve the submission of additional evidence apart from what 
already resides in the claims folder.  

Legal Criteria

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a) (2007).

The question of whether CUE is present in a prior 
determination is analyzed under a three-pronged test.  First, 
it must be determined whether either the correct facts, 
as they were known at the time, were not before the 
adjudicator (that is, more than a simple disagreement as to 
how the facts were weighed and evaluated) or the statutory or 
regulatory provisions extant at that time were incorrectly 
applied.  Second, the error must be "undebatable" and of 
the sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made."  Third, a 
determination that there was CUE must be based on the record 
and the law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).

According to the Court, CUE is a very specific and rare kind 
of error.  "It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable."  See Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993) (citing Russell at 313).

The Court has defined CUE as administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1992).  However, the mere 
misinterpretation of facts does not constitute CUE.  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The 
Court has also held that the failure to fulfill the duty to 
assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. 
App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  A disagreement with how the Board evaluated the 
facts is inadequate to raise the claim of CUE.  Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995).

Analysis

The veteran asserts that the RO committed CUE in its failure 
to grant service connection for a low back disability in the 
November 1981 rating decision.  The Board concludes that the 
veteran's motion for revision in conjunction with the 
attorney's arguments are enough to satisfy the requirements 
of clearly and specifically stating the alleged clear and 
unmistakable error, or errors, of fact or law in the prior 
rating decisions, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  See Canady v. Nicholson, 20 Vet. App. 
393 (2006) (authorizing the Board to read sympathetically 
requests for revision based upon CUE).  

The veteran and his representative claim there was CUE in the 
November 1981 rating decision because the denial of his claim 
was predicated solely on the absence of medical evidence of a 
relationship between the veteran's current low back 
disability and his service-connected shell fragment wound of 
the mid back, with injury to Muscle Group XX.  According to 
the veteran and his representative, because the veteran's 
post-service complaints of low back pain began after his in-
service mid back injury, his low back disability was related 
to the in-service injury, and the RO did not adequately 
consider a July 1981 VA treatment record which diagnosed the 
veteran with low back pain, secondary to a war injury, when 
it determined that the veteran did not have a service-
connected low back disability.  This lack of consideration of 
the veteran's medical records, according to the veteran, 
constitutes "grave procedural error" warranting a finding 
of CUE.  However, this argument is misplaced.

While it is indeed true the RO's November 1981 denial of the 
veteran's claim was based on the absence of an objective 
finding relating to his low back during his military service, 
the Board points out that the claimed disability was not 
shown in the veteran's service medical records, and the 
existence of the claimed disability in service (or a relevant 
injury) was a necessary requirement for granting service 
connection under the law then in effect (and this remains 
unchanged).  The only evidence before the RO at the time of 
the initial denial in 1981 was the veteran's service medical 
records and the veteran's VA treatment records dated January 
1981 to October 1981.  The veteran's service medical records, 
as pointed out, did not confirm he had been diagnosed with a 
low back disorder at his discharge from the military.   
Moreover, although the veteran's VA treatment records showed 
treatment for low back pain on various occasions, and a 
diagnosis of spondylolisthesis and lumbosacral pain syndrome, 
these records also indicated a post-service occupational 
injury.  See 38 C.F.R. § 3.303(b) (subsequent, isolated 
manifestations of a chronic disorder are not service 
connected where they are clearly attributable to intercurrent 
causes).  Similarly, the association of the veteran's low 
back disability to his military service appears to have been 
based solely on the history of injury as reported by the 
veteran.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) 
( the presumption of credibility is not found to "arise" or 
apply to a statement of a physician based on a factual 
premise or history as related by the veteran). 

The argument that the various VA treatment notes and 
diagnoses related to his low back following his military 
service, but absent any findings of a back disorder at 
separation or upon VA examination, warranted a finding of 
service connection by the RO, is merely a disagreement with 
the RO's evaluation of the evidence and, consequently, is not 
a basis for finding CUE.  Russell v. Principi, 3 Vet. App. at 
313.  In other words, the veteran and his representative are 
making an argument tantamount to the RO should have given 
more credence and probative value to the treatment records 
from after his service than to what was noted (or not 
documented) during the separation examination.  However, that 
determination was within the RO adjudicator's realm of 
discretion, in weighing evidence both for and against the 
claim.  To the extent that the veteran's claim encompasses a 
request for a reweighing of the evidence, such is 
impermissible for a clear and unmistakable error claim.  See 
Luallen v. Brown, 8 Vet. App. 92 (1995); Damrel v. Brown, 6 
Vet. App. 242 (1994).  

Moreover, even assuming, as alleged, that the RO did not 
fully consider the various post-service findings related to 
his back, as noted in his VA treatment records, the Board 
notes that the RO is not qualified to make determinations of 
medical causation without clear evidence or an opinion 
demonstrating a causal link.  The veteran did not provide any 
additional evidence indicating that his low back disability 
was causally or etiologically related to his service, and, 
without such a medical evidence, the RO could not conclude 
that the veteran had a low back disability was causally or 
etiologically related to the veteran's service.  

Accordingly, the Board concludes that the RO considered all 
of the relevant law and evidence in the November 1981 rating 
decision, and this decision was not clearly and unmistakably 
erroneous.















	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a right hip disability, including as 
due to service-connected disability, is denied.

Service connection for a gastrointestinal disability, 
including as due to service-connected disability, is denied.

Service connection for hypertension, including as due to 
service-connected disability, is denied.

Service connection for a right foot disability, including as 
due to service-connected disability, is denied.

Service connection for a right leg disability, including as 
due to service-connected disability, is denied.

The claim for a rating higher than 30 percent for PTSD 
is denied.

The claim of CUE in the November 10, 1981 rating decision, 
which denied the veteran's claim of entitlement to service 
connection for a low back disability, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


